  Case 17-01763         Doc 35     Filed 03/13/19 Entered 03/13/19 12:12:24              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-01763
         JOSLYN LANOR EWING

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/20/2017.

         2) The plan was confirmed on 05/03/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/13/2019.

         6) Number of months from filing to last payment: 24.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-01763       Doc 35        Filed 03/13/19 Entered 03/13/19 12:12:24                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $5,701.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $5,701.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $248.10
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,748.10

Attorney fees paid and disclosed by debtor:                  $500.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AFNI INC                         Unsecured         839.00           NA              NA            0.00       0.00
ALLY FINANCIAL                   Unsecured           1.00           NA              NA            0.00       0.00
AMERICREDIT FINANCIAL SERVICES   Unsecured     17,663.00            NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS              Unsecured           1.00           NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTION           Unsecured         814.00           NA              NA            0.00       0.00
ATG CREDIT                       Unsecured           0.00           NA              NA            0.00       0.00
BARCLAYS BANK DELAWARE           Unsecured      2,250.00            NA              NA            0.00       0.00
CACH LLC                         Unsecured         301.00           NA              NA            0.00       0.00
CHARTER ONE                      Unsecured         200.00           NA              NA            0.00       0.00
CHASE BANK                       Unsecured      1,047.00            NA              NA            0.00       0.00
CHECK N GO                       Unsecured      1,500.00            NA              NA            0.00       0.00
CITIBANK STUDENT LOAN CORP       Unsecured         201.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured     10,000.00       9,858.04        9,858.04           0.00       0.00
COMCAST                          Unsecured         455.00           NA              NA            0.00       0.00
COMENITY BANK                    Unsecured         128.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      2,000.00       1,985.68        1,985.68           0.00       0.00
ELAN FINANCIAL SERVICES          Unsecured          65.00           NA              NA            0.00       0.00
EMP of Chicago                   Unsecured         640.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         121.00           NA              NA            0.00       0.00
ESCALLATE LLC                    Unsecured         640.00           NA              NA            0.00       0.00
FIFTH THIRD BANK                 Unsecured         300.00           NA              NA            0.00       0.00
GM FINANCIAL                     Unsecured           0.00           NA              NA            0.00       0.00
GREAT AMERICAN FINANCE           Unsecured      1,004.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority          300.00          0.00            0.00           0.00       0.00
ILLINOIS COLLECTION SER          Unsecured      1,590.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       1,592.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       6,392.00       3,971.30        3,971.30      1,952.90        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA       9,174.36        9,174.36           0.00       0.00
KOHLS                            Unsecured         709.00           NA              NA            0.00       0.00
LUCHAS AUTO SALES                Unsecured      1,128.00            NA              NA            0.00       0.00
MONCO LAW OFFICES                Unsecured         615.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-01763        Doc 35     Filed 03/13/19 Entered 03/13/19 12:12:24                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid          Paid
NATIONAL LOUIS UNIVERSITY      Unsecured      4,145.00              NA           NA             0.00        0.00
NCO FINANCIAL SYSTEM           Unsecured         600.00             NA           NA             0.00        0.00
NORTHWEST COLLECTORS           Unsecured         364.00             NA           NA             0.00        0.00
PAYDAY LOAN STORE OF IL INC    Unsecured      1,000.00              NA           NA             0.00        0.00
PEAK PROPERTIES                Unsecured           1.00             NA           NA             0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured      2,532.00              NA           NA             0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured            NA         5,383.45     5,383.45            0.00        0.00
PRA RECEIVABLES MGMT           Unsecured      3,500.00           377.02       377.02            0.00        0.00
RCN                            Unsecured         952.00             NA           NA             0.00        0.00
ROBERT J SEMRAD & ASSOC        Unsecured           0.00             NA           NA             0.00        0.00
SANTANDER CONSUMER USA         Unsecured           1.00             NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY        Unsecured         150.00             NA           NA             0.00        0.00
U S Dept Of Ed/Gsl/Atl         Unsecured      6,942.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured     18,098.00       25,080.80     25,080.80            0.00        0.00
VERIZON                        Unsecured            NA         1,985.47     1,985.47            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                 $0.00               $0.00
      Mortgage Arrearage                                      $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                 $0.00                 $0.00               $0.00
      All Other Secured                                       $0.00                 $0.00               $0.00
TOTAL SECURED:                                                $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                  $0.00
       Domestic Support Ongoing                               $0.00              $0.00                  $0.00
       All Other Priority                                 $3,971.30          $1,952.90                  $0.00
TOTAL PRIORITY:                                           $3,971.30          $1,952.90                  $0.00

GENERAL UNSECURED PAYMENTS:                           $53,844.82                    $0.00               $0.00


Disbursements:

       Expenses of Administration                              $3,748.10
       Disbursements to Creditors                              $1,952.90

TOTAL DISBURSEMENTS :                                                                           $5,701.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-01763         Doc 35      Filed 03/13/19 Entered 03/13/19 12:12:24                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/13/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
